Citation Nr: 0524083	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopy with arthrotomy of the right knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia and 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in San Juan, Puerto Rico.  
An April 2001 Board decision granted a 10 percent rating for 
degenerative joint disease of the right knee, and denied the 
other claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2002 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated 
(except for the portion granting a 10 percent rating for 
degenerative joint disease of the right knee) and the case 
remanded for further action.  An August 2002 Court order 
granted the joint motion, and the case was subsequently 
returned to the Board.  In February 2003, the Board conducted 
additional development on the claims.  In July 2003, the 
Board remanded the case to the RO for additional evidentiary 
development.  The case has now been returned to the Board for 
further appellate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the appellant has received 
the required notice.

2.  The veteran's service-connected status post arthroscopy 
with arthrotomy of the right knee is manifested by no more 
than moderate instability.

3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by range of motion 
from -5 degrees to 75 degrees.

4.  The veteran's service-connected chondromalacia and 
arthritis of the left knee are manifested by range of motion 
from -5 degrees to 75 degrees, and there is no instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for status post arthroscopy with arthrotomy of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5260, 5261 (2004).

3.  The criteria for an evaluation greater than 10 percent 
for chondromalacia and arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2003 and January 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2003 and January 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2003 and January 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. 
§ 3.159 by way of SSOCs dated in January 2005 and February 
2005.
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.



II.  Increased rating for status post arthroscopy with 
arthrotomy of the right knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

The veteran's service-connected status post arthroscopy with 
arthrotomy of the right knee has been evaluated under the 
provisions of Diagnostic Code 5257 of the Rating Schedule.  
Diagnostic Code 5257 provides that for slight impairment of 
the knee with recurrent subluxation or lateral instability, a 
10 percent evaluation will be assigned.  For moderate 
impairment with recurrent subluxation or lateral stability, a 
20 percent evaluation will be assigned.  For severe 
impairment a 30 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A November 1997 private X-ray of the veteran's right knee 
reflects that there was degenerative joint disease of the 
patellar and medial compartment.  

A January 1998 VA orthopedic examination reflects that the 
veteran reported pain in the anterior and on both sides of 
the right knee, with radiation to the posterior aspect.  He 
described a bubble sensation in the right knee, and referred 
to buckling of the right knee with noise sounds upon moving 
it.  No periods of flare-up were indicated.  On examination 
there was full and complete range of motion of the right knee 
without pain.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement of the right 
knee.  There was mild tenderness to palpation on the right 
patellar tendon and bursa.  The veteran had a normal gait 
cycle, and there was no ankylosis.  The diagnosis included 
status post arthroscopy and arthrotomy of the right knee, 
with degenerative joint disease shown by November 1997 X-
rays.  It was the examiner's opinion that degenerative joint 
disease of the right knee was related to the veteran's 
service-connected right knee disability.

January 1998 VA treatment records reflect that the veteran 
complained of right knee pain, and one record includes an 
assessment of right knee pain.

In February 1998 the veteran underwent right knee surgery.  
The findings included a small horizontal medial meniscus 
tear, grade IV patellofemoral joint, femoral condyle 
chondromalacia, chondromalacia of the patella grade II, and 
that lateral compartment and lateral meniscus, as well as 
anterior and posterior cruciate ligaments, were intact.

A March 1998 VA orthopedic examination reflects that the 
veteran's medical records had been reviewed.  It notes the 
surgery that had just been accomplished.  The veteran 
complained of severe pain around the right knee.  It was 
indicated that the precipitating factors of flare-up included 
standing for a long time or going up stairs, and that these 
did not result in additional limitation of motion or 
functional impairment during the flare-up.  It was indicated 
that there were no episodes of dislocation or recurrent 
subluxation.  The veteran experienced no functional 
impairment in his work, but he did report pain in his right 
knee.  The examiner indicated that he was unable to perform a 
good objective evaluation of the veteran's knees because the 
veteran was giving resistance against movement and claiming 
severe pain.  It appeared that the veteran was exaggerating 
his responses.  The examiner reviewed the records and noted 
that range of motion of the veteran's knees the day before 
had been from 0 to 100 degrees.  There was no instability.  
There were no constitutional signs for inflammatory 
arthritis.  Neither knee was swollen, and there was no muscle 
atrophy in the lower extremities.  The veteran had a normal 
gait cycle and normal muscle strength.  The diagnosis 
included status post right knee arthroscopy and meniscectomy.

An August 1998 statement by VA health care provider indicates 
that the veteran had arthritis of both knees.

A November 1998 RO decision granted a temporary total 
evaluation for the veteran's status post arthroscopy and 
arthrotomy of the right knee from February 10, 1998, through 
the end of March 1998.  A 20 percent evaluation was continued 
from April 1, 1998.

VA outpatient treatment records dated from 1999 to 2003 show 
full range of motion but crepitus and tenderness to palpation 
in 1999.  In 2000 he was indicated as undergoing physical 
therapy, with notations that he had bilaterally preserved 
range of motion but had some crepitus and mild pain.  In 2002 
he was indicated as continuing physical therapy with use of 
pool therapy.  He was noted as having difficulty with 
prolonged walking, standing, squatting, and climbing stairs.  
No excessive walking or standing was recommended.  In 2003 it 
was reported that he was experiencing symptoms in both knees 
which included pain, swelling, difficulty climbing stairs, 
and locking or giving way.

A January 2004 VA orthopedic examination indicated that the 
veteran had magnetic resonance imaging (MRI) of the right 
knee performed in October 2003.  There was no definite 
meniscal tear seen.  There was a small Baker cyst and 
moderate chondromalacia involving the articular surface of 
the lateral aspect of the femur at the patellofemoral joint 
level.  There was a small joint effusion.  The chondromalacia 
was advanced.  The cruciate ligaments were intact.  A patella 
alta was noted, but there was no subluxation.  X-rays dated 
in January 2003 found mild bilateral knee osteoarthritis.  He 
reported that he experienced constant severe pain bilaterally 
inside both knee joints which was associated with constant 
swelling.  He reported a heavy sensation in the knees and 
noise sounds upon sleeping which awakened him with severe 
pain.  He was taking medication which provided two hours of 
temporary pain control.  

On physical examination, there was no edema, erythema, or 
radiation.  Upon palpation, there was no effusion, edema, or 
hyperthermia.  Right active range of motion was from 10 to 90 
degrees.  There was positive crepitation, but no laxity.  It 
was indicated that he was interested in total knee 
replacement.  Precipitating factors for bilateral knee pain 
included getting out of bed, attending to personal hygiene, 
bathing, bending, and going up and down stairs.  Alleviating 
factors were medication, application of ice and heating pads, 
and friction rubs.  He reported that he had been absent from 
work on ten occasions during the previous year due to acute 
flare-ups of bilateral knee pain.  He said he used a crutch 
80 percent of the time for ambulation during the previous 
year.  He used a brace constantly, and also used a cane 90 
percent of the time.  He did not use corrective shoes, but 
wore comfortable tennis shoes.  He reported three 
arthroscopic surgeries to his right knee due to meniscus 
damage and chondromalacia.  He said he had not experienced 
any episodes of dislocation or recurrent subluxation of his 
knees during the previous year.  He reported pain and 
swelling of both knees constantly.  He said he could not play 
sports, paint the house, clean, or do yard chores because of 
his knees.  There was no prosthesis.  Range of motion of the 
right knee while laying on a stretcher was 75 degrees of 
flexion and -5 degrees of extension.  In a sitting position 
he had 90 degrees of flexion and complete extension while 
walking.  The examiner noted that it was difficult to examine 
the veteran because he claimed severe pain upon light touch.  
The examiner was unable to state if there was limitation from 
pain, fatigue, weakness, or lack of endurance because the 
veteran refused to perform the tests and stated that doing so 
would produce more knee damage.  Upon visual examination 
there was no edema, effusion, dislocation, or subluxation.  
There was tenderness to palpation on the medial aspect of 
both knee joints and on the posterior aspect of the right 
knee.  There was guarding of movement of the knees.  He was 
able to walk unaided.  There was no ankylosis, and the knee 
joints were visually stable.  There was no leg discrepancy, 
and no constitutional signs of inflammatory arthritis were 
present.  There was no prosthesis.  The examiner's diagnoses 
included status post arthroscopy with arthrotomy of the right 
knee, and right knee degenerative joint disease.       

VA outpatient treatment records dated in 2004 and 2005 note 
continuing complaints of chronic knee pain with degenerative 
joint disease changes.
Upon consideration of the evidence above, the Board finds 
that there is no competent medical evidence of record which 
indicates that the veteran experiences more than moderate 
impairment of his right knee, as provided for under 
Diagnostic Code 5257.  The competent medical evidence 
indicates that he does not experience recurrent subluxation 
or dislocation, and also indicates that he has a normal gait, 
normal muscle strength, and no muscle atrophy of the lower 
extremities.  While the veteran on occasion has reported 
dislocation and giving way, the Board will accord the 
competent medical evidence greater probative weight than the 
veteran's reports, due to the degree of expertise of the 
individuals accomplishing the examinations afforded the 
veteran.  Further, during the veteran's surgery it was noted 
that all ligaments were intact, supporting the conclusion 
that the veteran does not have ligamentous instability.

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation greater than 20 percent for 
status post arthroscopy with arthrotomy of the right knee 
under Diagnostic Code 5257.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased rating for degenerative joint disease of the 
right knee

Degenerative joint disease of the right knee has been 
evaluated under Diagnostic Code 5010.  Diagnostic Code 5010 
provides that arthritis due to trauma will be rated as 
degenerative arthritis.  Degenerative arthritis is rated 
based on range of motion.  Diagnostic Code 5256 provides that 
where there is ankylosis of the knee at a favorable angle, 
and full extension or slight flexion between 0 and 10 
degrees, a 30 percent evaluation will be assigned.  
Diagnostic Code 5260 provides that where flexion of the knee 
is limited to 30 degrees, a 20 percent rating will be 
assigned.  Diagnostic Code 5261 provides that where extension 
is limited to 15 degrees, a 20 percent rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The veteran is currently in receipt of a 10 percent rating 
for degenerative arthritis of the right knee, pursuant to the 
Board's April 2001 decision which found arthritis of the 
right knee with painful motion to be present.  Upon 
consideration of the criteria required for a higher rating, 
the Board finds that such criteria are not demonstrated by 
the competent medical evidence of record.  VA outpatient 
treatment records and examinations described above over the 
time period relevant to the appeal do not show flexion less 
than 75 degrees.  Furthermore, the evidence of record does 
not show limitation of extension.  Extension has been found 
to be 0 degrees, which is normal, or -5 degrees, which is 
better than normal.  Limitation of extension with X-ray 
evidence of arthritis would be required to warrant a separate 
compensable rating based on limitation of extension.  It is 
not shown that flexion is limited to 30 degrees, that 
extension is limited to less than normal, or that there is 
ankylosis of the knee at a favorable angle, and full 
extension or slight flexion between 0 and 10 degrees, as 
required for a rating higher than 10 percent under the 
applicable diagnostic codes.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2004).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2004).

Additionally, the disabling factors under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 have been considered as they relate to the 
degenerative joint disease of the right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All reports of examinations 
indicate that the veteran does not experience any additional 
loss of range of motion or functional impairment due to 
flare-ups or pain.  Thus the Board finds that there is no 
objective indication that pain on use of the right knee 
results in such limitation of motion that a rating higher 
than 10 percent would be justified under limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.

The preponderance of the evidence is against an evaluation 
greater than 10 percent for degenerative joint disease of the 
right knee.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

IV.  Increased rating for chondromalacia and arthritis of the 
left knee

A March 1998 VA orthopedic examination reflects that the 
veteran's medical records were reviewed prior to the 
examination.  It notes that a recent MRI had found median and 
lateral meniscus tears.  It further indicates that the 
cruciate ligaments were found intact.  X-rays found that the 
patellofemoral and femorotibial joint spaces were well kept, 
with no significant degenerative changes noted.  The veteran 
reported multiple symptoms, including swelling and buckling 
of the left knee.  He also reported instability.  It was 
indicated that flare-ups were precipitated by standing for a 
long time or going up stairs, and that these did not result 
in any additional limitation of motion or functional 
impairment during the flare-up.  The examination indicated 
that there were no episodes of dislocation or recurrent 
subluxation, and no inflammatory arthritis.  It was indicated 
that there was no functional impairment with the veteran's 
work, but the veteran did report pain in his knees.  The 
examiner indicated the inability to perform a good objective 
evaluation due to the veteran's resistance against movement 
and claiming severe pain.  It appeared that the veteran was 
exaggerating his responses.  The examiner noted that range of 
motion of the veteran's left knee, on the day before, had 
been found to be 0 to 100 degrees.  There was no instability.  
The left knee was not swollen, and there was no muscle 
atrophy of the lower extremities.  The veteran had a normal 
gait cycle and normal muscle strength.  The diagnosis 
included left knee chondromalacia of the patella, and 
degenerative joint disease with medial and lateral left 
meniscus tears, by MRI.

In June 1998 the veteran underwent surgery on the left knee 
for medial and lateral meniscus tears.

A September 1998 VA orthopedic examination reflects that the 
veteran's medical records were reviewed.  The veteran 
complained of severe pain in the center of the left knee.  He 
denied any other symptomatology.  He reported no episodes of 
dislocation or recurrent subluxation of the left knee.  There 
was no functional impairment associated with the veteran's 
employment.  Range of motion of the left knee was 
accomplished from 0 degrees of extension to 130 degrees of 
flexion.  There was no painful motion of the left knee.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the left knee.  
There was a positive patellar grinding test of the left knee, 
and moderate crepitation of the left knee joint.  The 
arthroscopic scars were well-healed.  The veteran had a 
normal gait cycle, and no ankylosis.  The diagnosis included 
status post left knee arthroscopy with partial meniscectomy, 
and intra-articular loose body and mild degenerative joint 
disease by X-ray in September 1998.

VA outpatient treatment records regarding the left knee 
subsequent to 1998 contain the findings as indicated above 
for the right knee, as the findings set forth are generally 
applicable to both knees.

A January 2004 VA orthopedic examination (discussed above) 
contains many findings which are applicable to both knees.  
With regard to findings that are specific to the left knee, 
an MRI from October 2003 found a horizontal tear involving 
the anterior horn of the lateral meniscus.  The posterior 
horn was small consistent with previous meniscectomy.  The 
posterior horn of the medial meniscus was also small and 
blunted, compatible with previous meniscectomy.  The cruciate 
ligaments were intact.  The articular cartilage of the 
patella was well-preserved without any chondromalacia.  No 
Baker cyst was identified.  There was a small joint effusion.  
Left knee active range of motion was from 10 to 90 degrees.  
There was positive crepitation, but no laxity.  He reported 
two arthroscopic surgeries to his left knee due to meniscus 
damage and chondromalacia.  Range of motion of the left knee 
while laying on a stretcher was 75 degrees of flexion and -5 
degrees of extension.  In a sitting position he had 90 
degrees of flexion and complete extension while walking.  The 
examiner's diagnosis was chondromalacia and arthritis of the 
left knee.

The veteran's service-connected chondromalacia and arthritis 
of the left knee have been evaluated under the provisions of 
Diagnostic Codes 5010 and 5257.  Pertinent evaluations under 
these diagnostic codes and the related Diagnostic Codes 5256, 
5260, and 5261 have been set forth above.  The veteran has 
been granted a 10 percent evaluation based on arthritis and 
painful motion.  A November 1998 RO decision granted a 
temporary total evaluation from June 12, 1998, through July 
1998.

The competent medical evidence of record does not reflect 
that the veteran experiences recurrent subluxation or lateral 
instability of the left knee.  Thus, the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service-connected chondromalacia and arthritis of 
the left knee under Diagnostic Code 5257.

Upon consideration of the criteria required for a rating 
higher than 10 percent under the criteria for arthritis and 
limitation of motion, the Board finds that such criteria are 
not demonstrated by the competent medical evidence of record.  
VA outpatient treatment records and examinations described 
above over the time period relevant to the appeal do not show 
flexion less than 75 degrees or limitation of extension to 
less than normal.  Because extension is not shown to be 
limited, a separate compensable rating based on limitation of 
extension with X-ray evidence of arthritis is not warranted.  
It is not shown that flexion is limited to 30 degrees, 
extension is limited, or that there is ankylosis of the knee 
at a favorable angle, and full extension or slight flexion 
between 0 and 10 degrees, as required for a rating higher 
than 10 percent under the applicable diagnostic codes.

Furthermore, there is no competent medical evidence 
indicating that any additional loss of range of motion 
exists, even with consideration of the disabling factors 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, supra.  
There is competent medical evidence indicating that the 
veteran does not experience any additional loss of range of 
motion with consideration of these factors.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996), 61 Fed. Reg. 66749 
(1996).  In this case, consideration of an extraschedular 
rating has not been expressly raised.  Further, the record 
before the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.  In this regard, the record does not 
reflect that the veteran has required frequent 
hospitalization for his service-connected bilateral knee 
disabilities, or that they have caused marked interference 
with his employability.  The Board notes that the veteran has 
required surgery on each knee, for which he was assigned 
temporary total evaluations, but the competent medical 
evidence of record does not suggest that his service-
connected bilateral knee disabilities interfere with his work 
on an ongoing basis such that an extraschedular rating should 
be considered.

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned for chondromalacia and arthritis of 
the left knee under Diagnostic Codes 5010, 5256, 5260, 5261.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

An evaluation greater than 20 percent for status post 
arthroscopy with arthrotomy of the right knee is denied.

An evaluation greater than 10 percent for degenerative joint 
disease of the right knee is denied.

An evaluation greater than 10 percent for chondromalacia and 
arthritis of the left knee is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


